
	

115 S2664 IS: GEAR UP for Success Act of 2018
U.S. Senate
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2664
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2018
			Mr. Cornyn (for himself, Mr. Manchin, Mr. Tillis, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To reform the GEAR UP program.
	
	
		1.Short title
 This Act may be cited as the GEAR UP for Success Act of 2018.
 2.Gaining Early Awareness and Readiness for Undergraduate Programs amendmentsChapter 2 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–21 et seq.) is amended—
 (1)in section 404A (20 U.S.C. 1070a–21)— (A)in the matter preceding subparagraph (A) of subsection (a)(1), by inserting for college readiness after academic support; and
 (B)in subsection (b)— (i)by striking paragraph (3) and inserting the following:
						
 (3)PriorityIn making awards to eligible entities described in subsection (c), the Secretary— (A)may give a competitive priority—
 (i)to eligible entities that— (I)on the day before the date of enactment of the GEAR UP for Success Act of 2018, carried out successful educational opportunity programs under this chapter (as this chapter was in effect on such day); and
 (II)have a prior, demonstrated commitment to early intervention leading to college access and readiness through collaboration and replication of successful strategies;
 (ii)to eligible entities that ensure that students served under this chapter on the day before the date of enactment of the GEAR UP for Success Act of 2018 continue to receive assistance through the completion of secondary school; or
 (iii)to eligible entities that meet the requirements of clauses (i) and (ii); and (B)shall not give a competitive priority on any other basis.;  and
 (ii)by adding at the end the following:  (4)Multiple award prohibitionAny eligible entity described in subsection (c)(1) that receives a grant under this chapter shall not be eligible to receive an additional grant under this chapter until after the date on which the initial grant period expires.;
 (2)in section 404B(d)(1) (20 U.S.C. 1070a–22(d)(1))— (A)in subparagraph (A), by inserting and after the semicolon;
 (B)in subparagraph (B), by striking ; and and inserting a period; and (C)by striking subparagraph (C);
 (3)in section 404C (20 U.S.C. 1070a–23)— (A)in subsection (b)(1)(A)—
 (i)by inserting matching funds after will provide; (ii)by inserting equaling after private funds,; and
 (iii)by striking the cost of the program, which matching funds and inserting total Federal grant award, which; and (B)by striking subsection (d) and inserting the following:
					
 (d)Peer review panels and competitionsThe Secretary— (1)shall convene peer review panels to assist in making determinations regarding the awarding of grants under this chapter; and
 (2)shall host a grant competition to make new awards under this chapter in any year in which there are funds available to make new awards.
							;
 (4)in section 404D (20 U.S.C. 1070a–24)— (A)in subsection (b)—
 (i)in paragraph (1), by striking or former participants of a program under this chapter and inserting , former participants of a program under this chapter, or peers and near peers after adults; (ii)in paragraph (3), by inserting academic, social, and postsecondary planning after supportive;
 (iii)in paragraph (10)— (I)by redesignating subparagraphs (E) through (K) as subparagraphs (F) through (L), respectively;
 (II)by inserting after subparagraph (D) the following:  (E)counseling or referral services to address the behavioral, social-emotional, and mental health needs of at-risk students;; 
 (III)in subparagraph (I), as redesignated by subclause (I), by inserting , cognitive, non-cognitive, and credit-by-examination after skills; (IV)in subparagraph (K), as redesignated by subclause (I), by striking and after the semicolon;
 (V)in subparagraph (L), as redesignated by subclause (I), by striking the period at the end and inserting ; and; and
 (VI)by adding at the end the following:
							
 (M)capacity building activities that create college-going cultures in participating schools and local educational agencies.; and
 (iv)by adding at the end the following:  (16)Creating or expanding secondary school drop-out recovery programs that allow students who have dropped out of secondary school to complete a regular secondary school diploma and begin college-level work.
 (17)Establishing data collection and data sharing agreements to obtain, analyze, and report postsecondary outcome data for eligible students for a period of not more than 72 months after the end of the grant award period, which may include postsecondary enrollment, persistence, and completion data.
 (18)Establishing or maintaining an agreement with a consortium of eligible entities described in section 404A(c) to—
 (A)foster collaborative approaches to research and evaluation;
 (B)improve the quality of data collection, data sharing, analysis and reporting; and
 (C)apply evidence to improve programs and evaluation under this chapter.
 (19)Providing services under this chapter to students who have received services under a previous grant award under this chapter but have not yet completed grade 12.;
 (B)in subsection (c)— (i)in paragraph (3), by inserting and technical assistance after support; and
 (ii)by striking paragraph (9); and (C)in subsection (d)—
 (i)in paragraph (3), by striking or; (ii)by redesignating paragraph (4) as paragraph (5); and
 (iii)by inserting after paragraph (3) the following:  (4)eligible for free or reduced-price lunch under the Richard B. Russell National School Lunch Act; or;
 (5)in section 404E (20 U.S.C. 1070a–25)— (A)in subsection (a)—
 (i)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; (ii)by inserting before paragraph (2), as redesignated by clause (i), the following:
						
							(1)Application requirements
 (A)Plan for maintenance of financial assistanceAn eligible entity proposing to establish or maintain a financial assistance program providing scholarships for students assisted by the program of the eligible entity under this chapter shall include a plan regarding the financial application program with the application submitted under section 404C.
 (B)Scholarship detailsUnder a plan described in subparagraph (A), an eligible entity— (i)may elect to offer one or more types of scholarships; and
 (ii)shall describe, for each type of scholarship— (I)the minimum and maximum awards for the scholarships, consistent with section 404E(d), based on criteria and disbursement priorities established by the eligible entity;
 (II)the duration of the scholarships, which may be single-year or multi-year awards; (III)the enrollment requirements for participating students, which may include providing scholarships for participating students who are enrolled in an institution of higher education on less than a full-time basis during any award year; and
 (IV)notwithstanding subsection (g), any additional student eligibility criteria established by the eligible entity for earning and maintaining scholarships under this section, including—
 (aa)financial need; (bb)meeting participation milestones in the activities offered by the eligible entity under section 404D;
 (cc)meeting and maintaining satisfactory academic milestones; and (dd)other criteria aligned with State and local goals to incentivize postsecondary readiness, access, and success.; and
 (iii)in paragraph (3), as redesignated by clause (i), by striking may award and inserting may use not less than 10 percent and not more than 50 percent of funds made available under this chapter to award;
 (B)in subsection (b)— (i)in the subsection heading, by inserting State before Limitation; and
 (ii)in paragraph (2), by striking eligible entity demonstrates and all that follows through the period at the end and inserting the following:  eligible entity—(I)demonstrates that the eligible entity has another means of providing the students with the financial assistance described in this section or eligible students have reasonable access to State and local financial assistance programs; and
 (II)describes such means or access in the application submitted under section 404C. ; (C)in subsection (e)—
 (i)by striking paragraph (1) and inserting the following:  (1)In general (A)Scholarship planEach eligible entity described in section 404A(c)(1) that receives a grant under this chapter shall hold in reserve, for the students served by such grant as described in section 404B(d)(1)(A) or 404D(d), an estimated amount that is based on the eligible entity's scholarship plan described in subsection (a)(1).
 (B)Interest useInterest earned on funds held in reserve under subparagraph (A) may be used by the eligible entity to administer the scholarship program during the award period and through the post-award period described in paragraph (4).;
 (ii)in paragraph (2)(B), by inserting , or been accepted for enrollment, after enrolled; and (iii)in paragraph (3)—
 (I)in subparagraph (A), by striking and after the semicolon; (II)by redesignating subparagraph (B) as subparagraph (C); and
 (III)by inserting after subparagraph (A) the following:  (B)the costs associated with enrolling in an institution of higher education; and; and
 (D)in subsection (g)— (i)in paragraph (3)—
 (I)by inserting  or, if the eligible entity chooses, in another program of study or credential program for which an individual could use funds received under a Federal Pell Grant to attend, before that is located; and
 (II)by striking except that, at the State's option and inserting except that, at the eligible entity's option; and (ii)in paragraph (4), by inserting and qualifies for an award, consistent with the eligible entity's scholarship plan as described in subsection (a)(1) after 404D(a);
 (6)in section 404G (20 U.S.C. 1070a–27)— (A)in subsection (b)—
 (i)in paragraph (1), by striking and after the semicolon; (ii)in paragraph (2), by striking the period at the end and inserting ; and; and
 (iii)by inserting after paragraph (2) the following:  (3)include the following metrics:
 (A)The number of students completing the Free Application for Federal Student Aid under section 483. (B)If applicable, the number of students receiving a scholarship under section 404E.
 (C)The graduation rate of participating students from high school. (D)The enrollment of participating students into postsecondary education.
 (E)Such other metrics as the Secretary may require.; and (B)in subsection (c)—
 (i)in the subsection heading, by inserting and technical assistance after Federal evaluation; (ii)in the matter preceding paragraph (1)—
 (I)by inserting after consultation with the community of eligible entities receiving grants under this chapter and after Secretary shall,; (II)by striking 0.75 and inserting 1; and
 (III)by striking evaluate the effectiveness of the program and, as appropriate, disseminate the results of the evaluation. Such evaluation shall include a separate analysis of;
 (iii)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting the margins appropriately; and
 (iv)before subparagraph (A) (as redesignated by clause (iii)), by inserting the following:  (1)provide pre-application technical assistance workshops for eligible entities and potential applicants in any year in which new awards are expected to be made;
 (2)support initiatives designed to improve the research, data collection and infrastructure, and evaluation capacity of eligible entities; and
 (3)evaluate the effectiveness of the program and, as appropriate, disseminate the results of the evaluation. Such evaluation may include a separate analysis of—; and
 (7)in section 408H (20 U.S.C. 1070a–28), by striking 2009 and inserting 2019.  